DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 in the reply filed on 7/19/2021 is acknowledged.
	Claims 17-19 are withdrawn.
Response to Arguments
	Applicant points out that the CAO reference teaches manipulating the gas flow rates of precursors to change the carbon content of the CVD deposited film. Applicant argues that changing the flow rates of the precursors in WANG which incorporate a precursor with a particular ratio of carbon and silicon would not change the carbon content because there is no carbon-rich precursor to increase/decrease in order to change the final carbon content. 
	However, the WANG reference teaches that carbon content can improve film quality for silicon nitride films [0004] and teaches using precursors that contain “appropriate” ratios of silicon, nitrogen and carbon [0008]. The reference later teaches that a mixture of precursors can be used [0058]. Each precursor would have a different ratio of elements. Accordingly, concentrations and flow rates can similarly be tailored to obtain “appropriate” ratios of silicon, nitrogen and carbon when combined as a whole, see [0059]. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2014/0329011) in view of CAO et al. (US 2015/0194342).
Regarding claim 1,
	WANG teaches a method of making silicon oxycarbonitride films abstract. The films are made using a precursor and low temperature CVD [0012]. The precursors used are disilane derivatives [0049] with formula:

    PNG
    media_image1.png
    129
    461
    media_image1.png
    Greyscale

	R1-3 can be H or C1-5 alkyl [0049].
	X and Y can be H, alkyl, alkylamino, dialkylamino and alkylhydrazido [0049]. The genus (e.g. alkyl) disclosed anticipates the subgenus (C1-6 alkyl).
	The co-reactant for CVD is ammonia or oxygen [0058].
	The reference teaches that carbon content can improve film quality for silicon nitride films [0004] and teaches using precursors that contain “appropriate” ratios of silicon, nitrogen and carbon [0008]. The reference later teaches that a mixture of precursors can be used [0058].  
The reference teaches precursors for forming silicon oxycarbonitride films by CVD but does not teach the resulting carbon content as 5-60 atom %. However, CAO teaches that when making a silicon oxycarbonitride film by [0033]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to alter the precursor gas flow rates to obtain a desired carbon content within 5-50% as the optimization of a result effective variable, MPEP 2144.05.II. 
Regarding claims 2-4,
	The prior art range of 5-50% overlaps with at least the end points of the claimed ranges and is considered prima facie obvious, MPEP 2144.05.I.
Regarding claim 5,
	The prior art range teaches as high as 50% carbon content but does not teach 55-60%. However, as described above, the change in carbon content can be accomplished by changing the flow rates of reactants/precursors (conservation of mass). Accordingly, one of ordinary skill in the art would have the capability of further increasing the carbon content. As for the motivation, generally changing the concentration is not considered patentable unless the change in concentration is critical to the invention, MPEP 2144.05.II.
Regarding claims 6 and 7,
	WANG teaches a precursor of Me4Si2(NHNMe2)2 [0065]. The formula is the same as applicant’s claimed formula. X and Y are methyl groups (Me).
Regarding claims 8, 10, and 11,
	The co-reactant for CVD is ammonia or oxygen or a mixture thereof [0058].
Regarding claim 9,
[0033]. Accordingly at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use nitrous oxide as a co-reactant when forming silicon oxycarbonitride by vapor deposition as a known co-reactant for supplying nitrogen and oxygen to the deposited layer.
Allowable Subject Matter
	Claims 12-16 are allowed. 
	The examiner was unable to find prior art teaching the claimed fabrication of a silicon oxycarbonitride layer with the claimed carbon content that is treated with oxygen plasma to form silicon dioxide.
	Pertinent prior art regarding precursor formulas are LEI et al. (US 2019/0318925) and FUKAZAWA (US 2017/0342559). Both general formulas in the references teach a structure of N-Si-Si-N but do not teach an additional N in the backbone (N-N-Si-Si-N-N) as is claimed by applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712